Citation Nr: 0814363	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-21 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic neck 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the veteran has reported that he sustained low 
back and neck injuries in a truck accident during service.  
He has written that the accident occurred in the dessert, and 
he received no treatment for his injuries.  He has also 
reported that he has experienced neck and low back pain since 
the in-service injury, but that financial considerations and 
transportation difficulties caused him to self medicate and 
not seek treatment.   He has reported current neck and low 
back pain.

He is competent to report the in-service injuries, continuity 
of symptomatology and current symptoms.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, the veteran has submitted an April 2003 
statement in which a VA doctor opined that the veteran had 
chronic low back pain which was related to an injury suffered 
in the military in 1964.  

Pain, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999).  A VA examination is needed in order 
to obtain competent opinions as to whether the veteran has 
current low back or neck disabilities related to the accident 
in service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination of the spine to determine 
whether he has a current low back or neck 
disability related to injury in service.  
All indicated tests and studies should be 
conducted.  The claims folder must be made 
available to the examiner, and the 
examination report or addendum should note 
that it has been reviewed.  

The examiner's attention is invited to the 
veteran's report of an inservice injury, 
was well as the March 1997 reference to a 
1982 motor vehicle accident and subsequent 
back treatment.  

After the completion of the examination 
and review of the record, the examiner 
should answer the following questions: 1) 
Is there a current underlying neck or low 
back disability to explain the veteran's 
complaints of pain?  2) Is it as likely as 
not (50 percent probability) that such 
disability is related to a disease or 
injury in active service?  The examiner 
should provide a rationale for these 
opinions.

3.  If any benefit sought on appeal, 
remains denied, a supplemental statement of 
the case should be issued, before the 
appeal is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


